Dated   May 31, 2016




















































UNWIND AGREEMENT




relating to ALPHAPOINT TECHNOLOGY, INC,

STRATEGY TO REVENUE, INC.,

STRATEGY TO REVENUE, LTD.,




and




RODNEY JONES, MATTHEW DOWNES and others








UNWIND-STR/APPO

Page 1 of 23




THIS AGREEMENT is made this 25th day of May, 2016 (the “Closing Date”).

BETWEEN

ALPHAPOINT TECHNOLOGY, INC. a Delaware corporation whose principal office is at
6371 Business Blvd,, Suite 200, Sarasota, Florida 34240 (the "APPO");

The several individuals whose names and addresses are set out in Schedule 1
(together the "Shareholders"; individually the “Shareholder”);

STRATEGY TO REVENUE, LIMITED, a company incorporated and registered in England
and Wales with STR number 06722964 whose registered office is at 3 Wesley Gate,
Queens Road, Reading, Berkshire RG1 4AP (the “STR”); and

STRATEGY TO REVENUE, INC., a Florida corporation whose principal office is at
6371 Business Blvd, Suite 200, Sarasota, Florida 34240 (“STRUS”).

Individually each of the above is a Party; collectively they are referred to as
the “Parties.”

RECITALS

WHEREAS, on or about September 23, 2015 the Parties executed a Share Exchange
Agreement and other agreements (the “Share Exchange Transaction”) for the
exchange of shares between APPO and the Shareholders and the acquisition of STR
by APPO.




WHEREAS, the Parties believe that as the benefits of the Share Exchange
Transaction have not been realized, the Parties have agreed to Unwind the Share
Exchange Transaction such that APPO relinquishes any claim to STR and to the STR
Shares, subject to payment of a New Promissory Note; the STR Shareholders
surrender and relinquish any claim to all of the APPO shares; all director
appointments to either STR, STRUS or APPO are rescinded, and each of the Share
Exchange Transaction Agreements as signed is now null and void.

OPERATIVE PROVISIONS:

1

Interpretation

1.1

The definitions and rules of interpretation in this clause apply in this
Agreement.

“Agreement”

this Unwind Agreement including the Schedules and the New Promissory Note.

“Affiliate”

a partner, agent, assign, heir, officer, director, employee, executor, and
attorney of any Party.

“APPO Shares”

the 53,163,265 shares of APPO issued to the Shareholders under the 2015 Share
Exchange Agreement, as defined below.

"Business Day"

a day other than a Saturday, Sunday or public holiday in England or the United
States when banks are open for business.

"Claim"

a claim for breach of any of the Warranties.

"Closing"

completion of the sale and purchase of the STR Shares in accordance with this
Agreement.

"Closing Date"

the date of Closing.

"Effective Date"

31 May 2016.

“Employment Contract”

contract signed by employees referring to terms of employment by APPO related to
STR or STRUS.

“Intercompany Payables”

amounts owed by APPO, STR, or STRUS to APPO, STR or STRUS.

“New Promissory Note”

a promissory note and security agreement executed on the same date as the
Agreement under which STR and STRUS owe US$130,000 to APPO.

"2015 Promissory Note"

a promissory note dated 14 October 2015 under which APPO promised to pay
US$900,000 to the Shareholders.

"The Unwind"

the form of this transaction to return of STR and APPO to their positions prior
to September 23, 2015.

"STR Shares"

the 1,176,471 Series A shares of £0.10 each in STR, all of which have been
issued, are fully paid, and are currently held by APPO.

"2015 Share Exchange Agreement"

an agreement dated 23 September 2015 made between APPO, Shareholders and STR for
the acquisition of STR by APPO.

"Warranties"

the warranties set out in clause 4.

1.2

The Schedules form part of this Agreement and shall have effect as if set out in
full in the body of this Agreement. Any reference to this Agreement includes the
Schedules.

1.3

This Agreement shall be binding on and enure to the benefit of, the parties to
this Agreement and their respective successors and permitted assigns, and
references to a Party shall include that Party and its successors and permitted
assigns.

1.4

A reference to a holding company or a subsidiary means a holding company or a
subsidiary (as the case may be) as defined in section 1159 of the Companies Act
2006.

1.5

References to a document in agreed form are to that document in the form agreed
by the parties and initialled by them or on their behalf for identification.

2

The Unwind

2.1

APPO shall return all of the 1,176,471 STR Shares to STR, subject to the terms
of the New Promissory Note; and STR and STR Shareholders agree to surrender
their 58,163,265 APPO shares and to cancel the 2015 Promissory Note for
$900,000.

2.2

In addition, as part of this transaction STR will:

2.2.1

Assume ownership and responsibility for all assets and liabilities for STR and
STRUS.

2.2.2

Cancel the intercompany payables of $656,781 due from APPO to STR.

2.2.3

Pay APPO $130,000 for the outstanding payables of APPO incurred by





UNWIND-STR/APPO

Page 3 of 23




APPO up until the Effective Date, pursuant to the New Promissory Note.

2.3

Closing shall take place on the Closing Date at such place as the parties agree
in writing.

2.4

At Closing, APPO and Shareholders shall comply with their obligations in
Schedule 2.

2.5

No Further Ownership Rights.  

2.5.1

From and after the Closing Date, the Shareholders shall cease to have any rights
with respect to APPO, the APPO Shares, including the rights to any warrants or
other form of equity, and any of APPO’s (and its Affiliates’) properties.



2.5.2

From and after the Closing Date through receipt of last payment under the New
Promissory Note in paragraph 2.1 above, APPO and its Affiliates shall retain all
rights with respect to ownership of STR’s shares, including the rights to any
warrants or other form of equity.



2.5.3

Upon receipt of the final payment under the New Promissory Note in paragraph 2.1
above, APPO and its Affiliates shall cease to have any rights with respect to
STR, STRUS, STR’s shares, and STRUS Shares, including the rights to any warrants
or other form of equity, and any of STR’s or STRUS’s (and their Affiliates’)
properties.

2.6

This Agreement (other than obligations that have already been fully performed)
remains in full force after Closing.

3

Warranties

3.1

APPO warrants to the Shareholders, STR, and STRUS, that each Warranty is true,
 and not misleading on the date of this Agreement, as follows:

3.1.1

APPO has the requisite power and authority to enter into and perform this
Agreement and the documents referred to in it (to which it is a party), and they
constitute valid, legal and binding obligations on APPO in accordance with their
respective terms.

3.1.2

The execution and performance by APPO of this Agreement and the documents
referred to in it will not breach or constitute a default under APPO's
constitution, or any agreement, instrument, order, judgment or other restriction
which binds APPO.

3.1.3

The STR Shares, as defined in 1.1, above, constitute the whole of the allotted
and issued share capital of STR and are fully paid, or credited as fully paid.

3.1.4

APPO is the sole legal and beneficial owner of the STR Shares and is entitled to
transfer the legal and beneficial title to the STR Shares to the Shareholders
free from all Encumbrances, without the consent of any other person.

3.1.5

No person has any right to require at any time the transfer, creation, issue or
allotment of any share, loan capital or other securities of STR (or any rights
or interest in them), and no person has agreed to confer or has claimed any such
right.

3.1.6

APPO has not granted any encumbrance to any person or otherwise exists





UNWIND-STR/APPO

Page 4 of 23




affecting the STR Shares or any unissued shares, debentures or other unissued
securities of STR or STRUS, and has not given a commitment to create any such
Encumbrance, nor has any person claimed any such rights.

3.1.7

All accounting, financial and other records of STR and STRUS (including their
respective statutory books and registers):

3.1.7.1

have been properly prepared and maintained, since 24 September 2015 through 31
December 2015 and as far as APPO is aware up until the Effective Date;

3.1.7.2

constitute an accurate record of all matters required by law to appear in them,
and (in the case of STR) comply with any applicable requirements of the
Companies Act 2006 as far as APPO is aware;  

3.1.7.3

do not contain any material inaccuracies or discrepancies,  as far as APPO is
aware and

3.1.7.4

are in the possession of STR or STRUS, and its Accounting and Financial services
Agents

3.1.8

As far as APPO is aware, all taxation (whether of the UK or elsewhere), for
which STR and/or STRUS has been liable to account, has been duly paid (insofar
as such taxation ought to have been paid) or provided for in the relevant
accounts as at 31 December 2015.

3.1.9

As far as APPO is aware, each of STRUS and STR have, within applicable time
limits, kept and maintained complete and accurate records, invoices and other
information in relation to taxation as each is required or is prudent to keep
and maintain. Such records, invoices and information form part of tax accounting
arrangements that enable the tax liabilities of STR and STRUS to be calculated
accurately in all material respects, as at 31 December 2015.

3.1.10

STR, as far as APPO is aware, and STRUS have complied within applicable time
limits with all notices served on them and any other requirements lawfully made
of them by any Taxation Authority

3.1.11

All information given by or on behalf of APPO to the Shareholders (or its agents
or advisers) in the course of the negotiations leading up to this Agreement, was
when given, and is now, true, materially accurate and complete.

3.1.12

APPO has provided all information to the Shareholders concerning STR and STRUS
that a reasonable Shareholder would expect to be provided with and all
information provided is true, materially accurate and not misleading.

3.2

Each of the Shareholders, STR, and STRUS warrant to APPO that each Warranty is
true, and not misleading on the date of this Agreement, as follows:

3.2.1

The Shareholder, STR, and STRUS have the requisite power and authority to enter
into and perform this Agreement and the documents referred to in it (to which it
is a party), and they constitute valid, legal and binding obligations on APPO in
accordance with their respective terms.

3.2.2

The execution and performance by the Shareholders, STR, and STRUS of this
Agreement and the documents referred to in it will not breach or constitute a
default under any agreement, instrument, order, judgment or





UNWIND-STR/APPO

Page 5 of 23




other restriction which binds the Shareholder, STR, and STRUS.

3.2.3

The APPO Shares constitute the entire shares of APPO the Shareholders received
pursuant to the 2015 Share Exchange Agreement.

3.2.4

The Shareholder is the sole legal and beneficial owner of its share of the APPO
Shares and is entitled to transfer the legal and beneficial title to its share
of the APPO Shares to APPO free from all Encumbrances, without the consent of
any other person.

3.2.5

No person has any right to require at any time the transfer, creation, issue or
allotment of any share, loan capital or other securities of APPO (or any rights
or interest in them), and no person has agreed to confer or has claimed any such
right.

3.2.6

No Encumbrance has been granted to any person or otherwise exists affecting the
APPO Shares or any unissued shares, debentures or other unissued securities of
APPO, and no commitment to create any such Encumbrance has been given, nor has
any person claimed any such rights.

3.2.7

Each of STR and STRUS:

3.2.7.1

does not own, and has not agreed to acquire, any shares, loan capital or any
other securities or interest in any STR (save as set out in this Agreement); and

3.2.7.2

have not, at any time, had any subsidiaries or subsidiary undertakings (within
the meaning of section 1162 of the Companies Act 2006).

3.2.8

All accounting, financial and other records of STR and STRUS (including their
respective statutory books and registers):

3.2.8.1

have been properly prepared and maintained, since 24 September 2015 through 31
December 2015 and as far as the Shareholder is aware up until the Effective Date

3.2.8.2

constitute an accurate record of all matters required by law to appear in them,
and (in the case of STR) comply with any applicable requirements of the
Companies Act 2006 as far as the Shareholder is aware  

3.2.8.3

do not contain any material inaccuracies or discrepancies,  as far as the
Shareholder is aware and

3.2.8.4

are in the possession of STR or STRUS, and its Accounting and Financial services
Agents

3.2.9

All taxation (whether of the UK or elsewhere), for which STR and/or STRUS has
been liable to account, has been duly paid (insofar as such taxation ought to
have been paid) or provided for in the relevant accounts as at 31 December 2015

3.2.10

Each of STRUS and STR have, within applicable time limits, kept and maintained
complete and accurate records, invoices and other information in relation to
taxation as each is required or is prudent to keep and maintain. Such records,
invoices and information form part of tax accounting arrangements that enable
the tax liabilities of STR and STRUS to be





UNWIND-STR/APPO

Page 6 of 23




calculated accurately in all material respects.

3.2.11

STR and STRUS, as far as the Shareholders are aware,  have complied within
applicable time limits with all notices served on them and any other
requirements lawfully made of them by any Taxation Authority

3.2.12

All information given by or on behalf of the Shareholders to APPO (or its agents
or advisers) in the course of the negotiations leading up to this Agreement, was
when given, and is now, true, materially accurate and complete.

3.3

Each of the Warranties is separate and, unless expressly provided otherwise, is
not limited by reference to any other Warranty or any other provision in this
Agreement.

3.4

Without prejudice to the either the Shareholders’, STR’s, STRUS’s, or APPO’s
right to claim on any other basis, or to take advantage of any other remedies
available to him, her, or it, if any Warranty is breached or proves to be untrue
or misleading, the defaulting party shall pay to the non-defaulting party within
30 days of  demand:

3.4.1

the amount necessary to put APPO, STR, or STRUS into the position it would have
been in if the Warranty had not been breached or had not been untrue or
misleading;

3.4.2

all costs and expenses (including, without limitation, damages, legal and other
professional fees and costs, penalties, expenses and  whether arising directly
or indirectly) incurred by the non-defaulting party and/or the Shareholder,
APPO, STR and/or STRUS as a result of such breach, or of the Warranty being
untrue or misleading; and

3.4.3

if any sum payable under clause 3.4.1 or clause 3.4.2 is subject to tax in the
hands of the non-defaulting party, the additional amount required to ensure that
the net amount received by the non-defaulting party is the amount that the
non-defaulting party would have received if the payment was not subject to tax.

3.4.4

In the case of a disputed claim, both parties will agree to mediation to settle
a dispute

4

Indemnity and Mutual Release

5.1

Mutual Release. Each Party on behalf of itself and its respective partners,
agents, assigns, heirs, officers, directors, employees executors, and attorneys
(“Affiliates”) hereby forever and finally releases, relieves, acquits, absolves
and discharges the other party and their Affiliates from any and all losses,
claims, debts, liabilities, demands, obligations, promises, acts, omissions,
malfeasance, agreements, costs and expenses, damages, injuries, suits, actions
and causes of action, of whatever kind or nature, whether known or unknown,
suspected or unsuspected, contingent or fixed, that they may have against the
other party and their Affiliates, including without limitation claims for
indemnification, based upon, related to, or by reason of any matter, cause,
fact, act or omission occurring or arising at any moment out of the 2015 Share
Exchange Agreement, this Unwind Agreement, and the Employment Agreements.

4.1.1

Each party acknowledges that this mutual release does not constitute any
admission of liability whatsoever on the part of any of the undersigned.

4.2

Non-Disparagement. Each Party hereby agrees on behalf of itself and its
Affiliates that neither Party will make any statement that is disparaging about
the others, any of its





UNWIND-STR/APPO

Page 7 of 23




officers, directors, shareholders, or employees including, but not limited to,
any statement that disparages the products, services, finances, financial
condition, capabilities or other aspect of the business of APPO, Shareholder,
STR or STRUS.  Each Party further agrees that they will not engage in any
conduct that is intended to inflict harm upon the professional or personal
reputation of APPO, Shareholder, STR or STRUS or any of their respective
officers, directors, shareholders or employees. Each Party hereby agrees that
each Party or any of their officers, directors, or shareholders, will not make
any statement that is disparaging about the any other Party.  Each Party and
their officers, directors, or shareholders further agree that they and their
officers will not engage in any conduct that is intended to inflict harm upon
the professional or personal reputation of any other Party.

4.3

Indemnification. Each Party shall defend, indemnify, and hold the other harmless
from and against any and all losses, damages, liabilities and expenses
(including penalties and attorneys’ fees) which are incurred or suffered by or
imposed upon another Party arising out of or relating to (i) any failure or
breach by the Party to perform any of its covenants, agreements or obligations
under the 2015 Share Exchange Agreement, this Unwind Agreement, and the
Employment Agreements, or (ii) any inaccuracy or incompleteness of any of the
representations and warranties of the Party contained in this Unwind Agreement
or in any Schedule delivered in connection with this Unwind Agreement.

5

Confidentiality and announcements

During the months leading up to September 23, 2015 and through the date of this
Closing, the Parties have obtained certain confidential and proprietary
information regarding each other’s operations.  Each Party shall agree to
maintain as confidential all confidential information obtained as provided in
the Mutual Nondisclosure Agreement, attached hereto as Schedule 3.

6

Further assurance

At its own expense, each party shall (and shall use reasonable endeavours to
procure that any relevant third party shall) promptly execute and deliver such
documents and perform such acts as the other parties may require from time to
time for the purpose of giving full effect to this Agreement.

7

Assignment

Neither party shall assign, mortgage, charge, declare a trust of, or deal in any
other manner with any or all of its rights and obligations under this Agreement
without the prior written consent of the other party.

8

Entire agreement

This Agreement (together with the documents referred to in it) constitutes the
entire agreement between the parties and supersedes and extinguishes all
previous discussions, correspondence, negotiations, drafts, agreements,
promises, assurances, warranties, representations and understandings between
them, whether written or oral, relating to their subject matter.

9

Variation and waiver

9.1

No variation of this Agreement shall be effective unless it is in writing and
signed by the parties (or their authorised representatives).

9.2

No failure or delay by a party to exercise any right or remedy provided under
this Agreement or by law shall constitute a waiver of that or any other right or
remedy, nor shall it prevent or restrict the further exercise of that or any
other right or remedy. No single or partial exercise of such right or remedy
shall prevent or restrict the further





UNWIND-STR/APPO

Page 8 of 23




exercise of that or any other right or remedy. A waiver of any right or remedy
under this Agreement or by law is only effective if it is in writing.

9.3

Except as expressly provided in this Agreement, the rights and remedies provided
under this Agreement are in addition to, and not exclusive of, any rights or
remedies provided by law.

10

Notices

10.1

A notice given to a party under or in connection with this Agreement shall be in
writing and shall be delivered by hand, or sent by pre-paid first class air-mail
post or another delivery service, in each case to that party's registered
office, or sent by fax to that party's main fax number (or to such other address
or fax number as that party may notify to the other party in accordance with
this Agreement).

10.2

Delivery of a notice is deemed to have taken place (provided that all other
requirements in this clause 11 have been satisfied) if delivered by hand, at the
time the notice is left at the address, or if sent by fax, at the time of
transmission, or if sent by post on the fifth Business Day after posting, unless
such deemed receipt would occur outside business hours (meaning 9.00 am to 5.30
pm Monday to Friday on a day that is not a public holiday in the place of deemed
receipt), in which case deemed receipt will occur when business next starts in
the place of receipt (and all references to time are to local time in the place
of receipt).

10.3

This clause 11 does not apply to the service of any proceedings or other
documents in any legal action.

11

Severance

If any provision or part-provision of this Agreement is or becomes invalid,
illegal or unenforceable, it shall be deemed modified to the minimum extent
necessary to make it valid, legal and enforceable. If such modification is not
possible, the relevant provision or part-provision shall be deemed deleted. Any
modification to or deletion of a provision or part-provision under this clause
shall not affect the validity and enforceability of the rest of this Agreement.

12

Third party rights

A person who is not a party to this Agreement shall not have any rights to
enforce any term of this Agreement.

13

Governing law and jurisdiction

13.1

This Agreement and any dispute or claim (including non-contractual disputes or
claims) arising out of or in connection with it or its subject matter or
formation shall be governed by and construed in accordance with the domestic
laws of the State of Delaware without giving effect to any choice or conflict of
law provision or rule (whether of the United Kingdom, Florida, or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.

13.2

Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Share Exchange Agreement may be brought against any
of the Parties in the courts of the State of Florida, County of Sarasota, or, if
it has or can acquire jurisdiction, in the United States District Court for the
Middle District of Florida, and each of the Parties consents to the jurisdiction
of such courts (and of the appropriate appellate courts) in any such action or
proceeding and waives any objection to venue laid therein.  Process in any
action or proceeding referred to in the preceding sentence may be served on any
party anywhere in the world.





UNWIND-STR/APPO

Page 9 of 23







***SIGNATURE PAGES FOLLOW***





UNWIND-STR/APPO

Page 10 of 23







IN WITNESS WHEREOF, the Parties hereto have executed this Unwind Agreement on as
of the date first above written.

 

 

ALPHAPOINT TECHNOLOGY, INC.




/s/ GARY MACLEOD

 

By:

Gary Macleod

 

Its:

Chief Executive Officer

 

 

 

 

 

Strategy to Revenue, Inc.




/s/ DOMINIC JONES

 

By:

Dominic Jones

 

Its:

President and CEO

 

 

 

 

 

Strategy to Revenue, Ltd.




/s/ RODNEY JONES

 

By:

Rodney Jones

 

Its:

Chairman

 

 

 

 

 

Former Strategy to Revenue, Ltd SHAREHOLDERS:




/s/ RODNEY JONES

 

 

Signed by RODNEY JONES

 

 

/s/ MARTIN DEAN

 

 

Signed by MARTIN DEAN

 

 

/s/ MATTHEW DOWNES

 

 

Signed by MATTHEW DOWNES

 

 

/s/ MARK SAVINSON

 

 

Signed by MARK SAVINSON

 

 

/s/ PETER WESTON

 

 

Signed by PETER WESTON

 

 

/s/ ROBERT FOX

 

 

Signed by ROBERT FOX

 

 

/s/ DOMINIC JONES

 

 

Signed by DOMINIC JONES

 

 

/s/ SUSAN JONES

 

 

Signed by SUSAN JONES

 

 

/s/ FRED NELSON

 

 

Signed by FRED NELSON

 

 

/s/ JANE MANNING

 

 

Signed by JANE MANNING

 

 

/s/ PETER SMITH

 

 

Signed by PETER SMITH

 

 

/s/ PAUL FOOKS

 

 

Signed by PAUL FOOKS

 

 

/s/ PHILIP NUTT

 

 

Signed by PHILIP NUTT

 

 

/s/ KAI DEAN

 

 

Sig ned by KAI DEAN





UNWIND-STR/APPO

Page 12 of 23







Schedule 1

Shareholders




Shareholder

Address

Series A Shares to be acquired

Percentage ownership

Rodney Jones

23 Knottocks Drive, Knotty Green, Beaconsfield HP9 2AH. UK.

214,706

18.2

Martin John Dean

3 Rayner Drive, Reading RG2 9FB. UK.

214,706

18.2

Matthew Steven Downes

30 Cowper Road, Harpenden AL5 5NG. UK.

214,706

18.2

Mark H Savinson

39 Chapel Lane, Hale Barns, Cheshire WA15 0AJ. UK.

75,412

6.4

Peter Weston

The Old Post Office, 1 The Square, Ducklington. Nr Witney. OX29 7UB. UK.

151,177

12.8

Robert J Fox

3122 East Wood Valley Road NW, Atlanta, GA 30327, USA

106,118

9.0

Dominic Paul Jones

713 Treasure Boar Way, Sarasota, Florida 34242, USA.

117,647

10.0

Susan Jones

23 Knottocks Drive, Knotty Green, Beaconsfield HP9 2AH. UK

43,529

3.7

Fred Nelson

9 Cherry Tree Close, Wortham, Diss, IP22 1QR. UK

10,824

0.9

Jane A Manning

25 Barton Road, Langley. Slough. Berkshire.  SL3 8DF. UK.

5,529

0.5

Peter D Smith

13 Owlsmoor Road, Sandhurst. Berkshire. GU47 0ST. UK.

5,529

0.5

Paul J Fooks

Pine Trees, Flowers Hill, Pangbourne. Reading Berkshire. RG8 7BD. UK.

5,529

0.5

Philip C Nutt

353 Farnborough Road, Farnborough. Surrey. GU14 8AY. UK.

5,529

0.5

Kai R Dean

4 Nave Road, Stoke, Stoke on Trent.  Staffordshire.   ST4 5BT

5,529

0.5

Total

 

1,176,471

100%








UNWIND-STR/APPO

Page 13 of 23







Schedule 2

Closing and post-Closing Obligations

1

Closing

1.1

At Closing, and subject to the Shareholders, STR, and STRUS complying with
Clauses 1.2 and 1.3, below, APPO shall deliver to the Shareholders:

1.1.1

the written resignation, in agreed form, of Geoffrey Bicknell from his office
with STR;

1.1.2

all title deeds and other documents relating to STR that are in the possession
of APPO or its representatives;

1.1.3

written confirmation of the writing-off or setting-aside of all and any
outstanding sums payable by STR and/or STRUS to APPO save for the outstanding
payables referred to in paragraph 3.1 below;

1.1.4

any papers or other documents relating to STR that are in APPO's possession; and

1.1.5

signed resolutions, in agreed form, of the Unanimous Written Consent of the
Board of Directors of APPO approving the execution and delivery of this
Agreement and any other documents to be delivered by APPO at Closing pursuant to
paragraph 2 of this Schedule 2 .

1.2

At Closing, and subject to APPO complying with Clauses 1.1 above and 1.3 below,
the Shareholders shall:

1.2.1

set off the balance of US$900,000 of the Purchase Price against the US$900,000
payable by APPO to the Shareholders under the Promissory Note;

1.2.2

cancel the intercompany accounts payable not accounted for prior to Closing;

1.2.3

deliver to APPO the original signed Promissory Note dated 15 October 2015 under
which APPO promised to pay US$900,000 to STR and Shareholders for destruction;

1.2.4

Deliver to APPO, the New Promissory Note and security agreement under which the
Shareholders promise to pay US$130,000 to APPO and for which APPO shall retain
possession of the STR Shares (as security) until the New Promissory Note is paid
in full.

1.2.5

deliver to APPO their instructions to Island Stock Transfer to return to APPO
the APPO Shares issued to them constituting all of the APPO common stock owned
by the Shareholders and or their assigns, along with medallion guaranteed (if
residing in US) or notarized stock powers;

1.2.6

deliver to APPO copies of the registers, minute books and other records required
to be kept by STR under the Companies Act 2006, in each case properly written up
as at the Closing Date, together with the common seal (if any), certificate of
incorporation and any certificates of incorporation on change of name relating
to STR;

1.2.7

deliver to APPO copies of bank statements for each of STR's bank accounts,
showing the balances at the close of business on the Business Day before
Closing; and





UNWIND-STR/APPO

Page 14 of 23






1.2.8

deliver to APPO copies of Board minutes, in agreed form, of STR approving the
execution and delivery of this Agreement and any other documents to be delivered
by the Shareholders at Closing pursuant to paragraph 2 of this Schedule 2 .

1.3

In connection with STRUS:

1.3.1

APPO shall deliver to STR title to STR Inc, the registers, minute books and
other records required to be kept by STRUS, in each case properly written up as
at the Closing Date, together with the common seal (if any), certificate of
incorporation and any certificates of incorporation on change of name relating
to STRUS that are in APPO's possession;

1.3.2

Geoffrey Bicknell and Gary McLeod shall deliver their written resignations, in
agreed form, as directors of STRUS;

1.3.3

Geoffrey Bicknell shall deliver his written resignation, in agreed form, as CFO
of STRUS;

1.3.4

APPO shall deliver to STRUS all other documents relating to STRUS that are in
APPO's possession;

1.3.5

APPO shall deliver to STRUS, bank statements for each of STRUS’s bank accounts,
showing the balances at the close of business on the Business Day before Closing
that are in APPO's possession;

1.3.6

APPO shall deliver to STRUS any papers or other documents relating to STRUS that
are in APPO's possession;

1.3.7

APPO shall deliver to STR signed minutes, in agreed form, of the board meeting
held by STRUS pursuant to paragraph 2 of this Schedule 2 ;

1.3.8

All existing Employment Contracts between APPO, STRUS and the following
individuals: Gary Macleod, Geoffrey Bicknell, Matthew Downes, Dominic Jones,
James Ninivaggi, Mark Savinson, Martin Dean, Robert Fox, Gerald Letendre will be
cancelled; and

1.3.9

Any intercompany accounts payable not accounted for prior to Closing shall be
cancelled.

2

Closing board meeting

2.1

APPO shall present a Unanimous Written Consent of APPO’s Board of Directors,
approving and ratifying the following:

2.1.1

The execution and delivery of this Unwind Agreement and any other documents to
be delivered by APPO at closing;

2.1.2

Declaring as null and void, the Employment Contracts between APPO, STRUS and the
following Employees: Gary Macleod, Geoffrey Bicknell, Matthew Downes, Dominic
Jones, James Ninivaggi, Mark Savinson, Martin Dean, Robert Fox, Gerald Letendre;

2.1.3

Obtaining signatures of the Employees on the Mutual Rescission of Employment
Agreements pursuant to Schedule 4 acknowledging and agreeing to voiding the
Employment Contracts; and

2.1.4

Cancelling any intercompany payables not accounted for prior to Closing.





UNWIND-STR/APPO

Page 15 of 23






2.2

STR shall hold a board meeting at Closing approving and ratifying the following.

2.2.1

The execution and delivery of this Unwind Agreement and any other documents to
be delivered by APPO at closing;

2.2.2

Declaring as null and void the Promissory Note dated 15 October 2015 under which
APPO promised to pay US$900,000 to “STR and Shareholders”, along with signatures
of the purported Shareholders acknowledging and agreeing to the cancellation of
the Promissory Note.

2.2.3

Cancelling any intercompany payables not accounted for prior to Closing

2.3

STRUS shall cause a board meeting at Closing approving and ratifying the
following:

2.3.1

The execution and delivery of this Unwind Agreement and any other documents to
be delivered by APPO at closing;

2.3.2

Declaring as null and void, the Employment Contracts between APPO, STRUS and the
following Employees: Gary Macleod, Geoffrey Bicknell, Matthew Downes, Dominic
Jones, James Ninivaggi, Mark Svainson, Martin Dean, Robert Fox, Gerald Letendre;

2.3.3

Obtaining signatures of the Employees on the Mutual Rescission of Employment
Agreements pursuant to Schedule 4 acknowledging and agreeing to voiding the
Employment Contracts; and

2.3.4

Cancelling any intercompany payables not accounted for prior to Closing.

3

Post-Closing

3.1

Pursuant to the New Promissory Note, the Shareholders shall pay the outstanding
payables in the sum of US$130,000, with the first payment of $20,000 due on the
Closing Date, the second payment of $20,000 due the following week, and then
four equal monthly instalments of $20,000 to be paid on before the last day of
the month, beginning with the month of June and one payment of $10,000 to paid
on or before October 31, 2016. Full payment of the $130,000, shall be the full
and final settlement of all balances outstanding between APPO and STR and APPO
and STRUS.

3.2

On each instalment payment of the outstanding payables described in 3.1, above,
APPO shall transfer a proportional amount of the STR Shares, in agreed form,
executed by APPO in favour of each Shareholder.

3.3

Upon payment of the last instalment payment described in 3.1, all the share
certificates for the STR Shares or an indemnity, in agreed form, for any lost
certificates shall be returned to the Shareholders.

3.4

The Shareholders shall procure the provision to APPO of all financial
information reasonably required by APPO relating to STR and STRUS for the period
up to and including the Effective Date.

3.5

As soon as possible following Closing, the parties shall procure the removal of
Geoffrey Bicknell from STR’s bank mandates and the removal of Geoffrey Bicknell
and Gary McLeod from STRUS’s bank mandates.

3.6

STR undertakes to provide financial information and assistance in the filing of
the results of STR up to the Effective Date. The reporting will involve the
second quarter for two months April and May 2016, and also the 2016 year-end
audit and statutory, tax and Securities and Exchange Commission reporting.





UNWIND-STR/APPO

Page 16 of 23







Schedule 3

MUTUAL CONFIDENTIAL NONDISCLOSURE AGREEMENT

This Mutual Confidential Nondisclosure Agreement (the “NDA”) is made this 25th
day of May, 2016 (the “Closing Date”), by and among AlphaPoint Technology, Inc.,
a Delaware corporation (“APPO”), Strategy to Revenue, Inc., a Florida
corporation (“STRUS”), Strategy to Revenue, Limited, a company incorporated and
registered in England and Wales (“STR”), and the former Shareholders of STR:
Rodney Jones, Martin Dean, Matthew Downes, Mark Savinson, Peter Weston, Robert
Fox, Dominic Jones, Susan Jones, Fred Nelson, Jane Manning, Peter Smith, Paul
Fooks, Philip Nutt, Kai Dean (the “STR Shareholders”) (each hereinafter referred
to as a “Party” and collectively referred to as the “Parties”).  

RECITALS

WHEREAS, on or about September 23, 2015, the Parties executed a Share Exchange
Agreement and other agreements, for the exchange of shares between APPO and the
STR Shareholders and the acquisition of STR by APPO.




WHEREAS, pursuant to the Agreements, STR Shareholders pledged all of the stock
of STR to APPO, and APPO issued 53,163,265 shares of APPO Stock to the STR
Shareholders.




WHEREAS, the STR Shareholders wish to re-acquire their STR stock such that APPO
relinquishes any claim to the STR Shares and the STR Shareholders agree to
surrender all of their Shares of APPO.




WHEREAS, APPO is a public company, fully reporting with the Securities and
Exchange Commission (“SEC”) and quoted on the on the OTC Markets OTCQB service
under the symbol “APPO”.  Any attempts to acquire or dispose of stock in APPO
before the completion of the Unwind Agreement, to which this Confidential
Nondisclosure Agreement is a part, will be considered insider trading and deemed
a violation of SEC Rule 10b5.




WHEREAS, the Parties obtained certain confidential and proprietary information
regarding APPO’s and STR’s operations during the period from August 15, 2015
(the date of the Letter of Intent) through the Closing Date (the “Transaction”),
and




NOW, THEREFORE, in consideration of the mutual cooperation and forbearance of
disclosure of Confidential Information (as defined below), and of the other
undertakings giving rise to such disclosure, the Parties hereby agree as
follows:

1.

Recitals. The above recitals are true and correct and incorporated herein.

2.

Defined Terms.  The defined terms in the Unwind Agreement will have the same
meaning in this Confidential Nondisclosure Agreement.

3.

Integration.  This NDA is an integral part of the Unwind Agreement entered into
on the Closing Date by and among the Parties.  

4.

Confidential Information.  The term “Confidential Information” as used herein
shall include any and all written and verbal information provided by the Parties
in connection with the Transaction and any and all information not generally
known relating to the business of each party or any third Parties with whom they
deal, or any material or information supplied by or on behalf of each party,
that is disclosed to or known by the other(s) by reason of its dealings with
such party as contemplated by this NDA.  Confidential Information includes
information about the Parties and their subsidiaries and affiliates' products,
processes and services including working models, samples, products research,
development, inventions, manufacturing, purchasing, accounting, engineering,
marketing, merchandising, selling, customer lists, customer prospects, software
programs, software codes, specifications,





UNWIND-STR/APPO

Page 17 of 23




documents, business policies, practices and methodologies, except Confidential
Information shall not include any information which:

a.

is or becomes generally known to third Parties through no fault of the Parties;

b.

prior to the disclosure thereof by the disclosing party to the recipient, was in
the recipient's possession or control or in the public domain;

c.

becomes known to the recipient by disclosure from a third party who has a lawful
right to disclose the information;

d.

subsequent to the date hereof, shall have been made available to the general
public or the disclosing party's competitors by the disclosing party or others
having a legal right to do so without obligation to the disclosing party;

e.

was independently developed by the recipient without reference to or use of the
Confidential Information; or

f.

is released by the recipient into the public domain in response to lawful legal
process (such as the reporting requirements imposed on public companies by the
SEC), provided the other party is notified and given a reasonable opportunity to
respond prior to release.

5.

Acknowledgement.  The Parties acknowledge that Confidential Information is
proprietary and valuable to both Parties and that any disclosure or unauthorized
use thereof may cause irreparable harm and loss to either Party.  Nothing in
this NDA shall be construed as conferring an express or implied license or an
option of a license to the recipient of Confidential Information, whether under
any patent, copyright, license right or trade secret owned or obtained by the
disclosing party, relating to the Confidential Information or otherwise.  

6.

Obligations of the Parties.

a.

All Confidential Information disclosed to or known by any party in connection
with its dealings with the other shall remain the property of the disclosing
party and shall be maintained in confidence by the recipient and not disclosed
by the recipient to any third party, nor otherwise used by the recipient for any
purpose inconsistent with the intentions of the Parties as stated herein,
without the prior written consent of the disclosing party.  The recipient shall
limit disclosure of the Confidential Information of the disclosing party to
those of its employees and agents who require access to such information in
order to assist the recipient to determine whether or not it would be interested
in further business dealings with the disclosing party.  The recipient shall not
use and shall not permit any others to use such information in violation of any
laws, including securities laws and regulations, or in any other manner
detrimental to the disclosing party, such as the development of any product or
service for itself or any other person.  The recipient shall insure that its
employees and agents understand and abide by the terms of this NDA.

b.

The Parties agree to treat Confidential Information on a confidential and
restricted basis and to undertake the following additional obligation with
respect thereto:

i.

not to duplicate, in whole or in part, any Confidential Information;

ii.

not to disclose Confidential Information to any entity, individual, corporation,
partnership, sole proprietorship, customer or client without the prior express
written consent of the other Party, except to those Parties listed below, who
have acknowledged this NDA by their respective signatures; and





UNWIND-STR/APPO

Page 18 of 23






iii.

to return all Confidential Information to the disclosing party upon request
therefore and to destroy any additional notes or records made from such
Confidential Information.

7.

Survival.  The restrictions and obligations of paragraph 3 of this NDA shall
survive any expiration, termination or cancellation of this NDA and shall
continue to bind the Parties, their successors and assigns.

8.

Remedies.  The Parties agree that the breach of the provisions of this NDA by
the recipient of Confidential Information would cause irreparable damage to the
disclosing party.  Consequently, each agrees that, in the event of any breach of
any of the covenants set forth in this NDA, the disclosing party shall have the
right to: (a) receive compensation for actual damages from the recipient for any
losses incurred by reason of such breach, including all reasonable attorneys’
fees and costs of suit; and (b) apply to any court of competent jurisdiction for
the entry of an immediate order to restrain or enjoin the breach of said
covenants by the recipient and otherwise specifically to enforce the provisions
of this Agreement.  The recipient hereby waives the claim or defense in any such
action that the disclosing party has an adequate remedy at law or in damages,
and such person shall not urge in any action or proceeding the claim or defense
that such remedy at law or in damages exists, all without affecting the
disclosing party’s right to also recover any damages it suffers.  




[SIGNATURE PAGE TO FOLLOW]








UNWIND-STR/APPO

Page 19 of 23




IN WITNESS WHEREOF, the Parties hereto have executed this Mutual Confidential
Nondisclosure Agreement on / as of the date first above written.




 

 

ALPHAPOINT TECHNOLOGY, INC.




/s/ GARY MACLEOD

 

By:

Gary Macleod

 

Its:

Chief Executive Officer

 

 

 

 

 

Strategy to Revenue, Inc.




/s/ DOMINIC JONES

 

By:

Dominic Jones

 

Its:

President and CEO

 

 

 

 

 

Strategy to Revenue, Ltd.




/s/ RODNEY JONES

 

By:

Rodney Jones

 

Its:

Chairman

 

 

 

 

 

Former Strategy to Revenue, Ltd SHAREHOLDERS:




/s/ RODNEY JONES

 

 

Signed by RODNEY JONES

 

 

/s/ MARTIN DEAN

 

 

Signed by MARTIN DEAN

 

 

/s/ MATTHEW DOWNES

 

 

Signed by MATTHEW DOWNES

 

 

/s/ MARK SAVINSON

 

 

Signed by MARK SAVINSON

 

 

/s/ PETER WESTON

 

 

Signed by PETER WESTON

 

 

/s/ ROBERT FOX

 

 

Signed by ROBERT FOX

 

 

/s/ DOMINIC JONES

 

 

Signed by DOMINIC JONES

 

 

/s/ SUSAN JONES

 

 

Signed by SUSAN JONES

 

 

/s/ FRED NELSON

 

 

Signed by FRED NELSON

 

 

/s/ JANE MANNING

 

 

Signed by JANE MANNING

 

 

/s/ PETER SMITH

 

 

Signed by PETER SMITH

 

 

/s/ PAUL FOOKS

 

 

Signed by PAUL FOOKS

 

 

/s/ PHILIP NUTT

 

 

Signed by PHILIP NUTT

 

 

/s/ KAI DEAN

 

 

Sig ned by KAI DEAN

















UNWIND-STR/APPO

Page 21 of 23







Schedule 4

MUTUAL RECISSION OF EMPLOYMENT AGREEMENTS

This Mutual Rescission of Employment Agreements (this “Contract”) is entered
into by and among AlphaPoint Technology, Inc., a Delaware corporation (“APPO”),
Strategy to Revenue, Inc., a Florida corporation (“STRUS”), and the following
individuals: Gary Macleod, Geoffrey Bicknell, Matthew Downes, Dominic Jones,
James Ninivaggi, Mark Savinson, Martin Dean, Robert Fox, Gerald Letendre (the
“Employees”) (collectively, the “Parties”), on the other hand, this 25th day of
May, 2016.




RECITALS




WHEREAS on or about September 23, 2015, the Parties executed Employment
Agreements, as part of the Share Exchange Agreement (the “2015 SEA”) between
APPO, STRUS, and Strategy to Revenue, Limited, a company incorporated and
registered in England and Wales (“STR”)




WHEREAS APPO, STRUS, and STR have agreed to effectively cancel the 2015 SEA and
entered into an Unwind Agreement dated May 31, 2016 (the “Closing Date”).




WHEREAS the Parties accordingly desire to cancel the Employment Agreements
executed as part of the 2015 SEA, (the “Agreements”) and agree that all such
Agreements as signed are now null and void.




NOW, THEREFORE, APPO, STRUS and the Parties agree as follows:




1.

Recitals.  The above recitals are true and correct and incorporated herein.

2.

Defined Terms.  The defined terms in the Unwind Agreement will have the same
meaning in this Mutual Rescission of Employment Agreements (the “Contract”).

3.

Integration.  This Rescission Agreement is an integral part of the Unwind
Agreement entered into on the Closing Date (see paragraph 5.2, below) by and
among the Parties.  

4.

Termination of Agreement.  The Agreements providing for the employment of the
Parties by APPO, STR or STRUS are rescinded pursuant to this Contract.

5.

MUTUAL RESCISSION OF CONTRACT

5.1.

The Employees, APPO, STR or STRUS, as the original parties to the Employment
Agreements, wish to rescind those Employment Agreements.  The consideration for
the recession is as follows:

5.1.1.

the Employees who were former STR shareholders and or their assigns shall
deliver to APPO their notarized instructions to Island Stock Transfer to CANCEL
and return to APPO the APPO Shares issued to them in exchange for their STR
shares constituting all of the APPO common stock owned by them and their
assigns, along with guaranteed (or notarized if out of the country) stock
powers, and in exchange therefore,

5.1.2.

APPO shall deliver to STR the original STR Stock Certificates, constituting all
of the STR common stock pledged to APPO and its assigns, including the rights to
any warrants, earn out shares or other form of equity.

5.2.

In consideration of the mutual covenants of the parties herein, the parties
hereby rescind the Employment Agreements and agree that all such Agreements as
signed are now null and void and, therefore, unenforceable.





UNWIND-STR/APPO

Page 22 of 23






5.3.

This Rescission Agreement shall be binding upon the Parties, APPO, STR, STRUS,
their successors, assigns, and personal representatives.  No Party shall have
any future or past rights or duties under their respective Employment Agreement.

IN WITNESS WHEREOF, the Parties hereto have agreed to and executed this Mutual
Rescission of Employment Agreements as of the date(s) written below.




 

 

ALPHAPOINT TECHNOLOGY, INC.

 

 

/s/ GARY MACLEOD

5/31/2016

By:

Gary Macleod

Date

Its:

Chief Executive Officer

 

 

 

 

 

STRATEGY TO REVENUE, INC.

 

 

/s/ DOMINIC JONES

 

By:

Dominic Jones

Date

Its:

CEO

 

 

 

 

 

EMPLOYEES:

 

 

/s/ GARY MACLEOD

Date

 

Gary Macleod

 

 

/s/ GEOFFREY BICKNELL

Date

 

Geoffrey Bicknell

5/31/2016

 

/s/ MATTHEW DOWNES

Date

 

Matthew Downes

 

 

/s/ DOMINIC JONES

Date

 

Dominic Jones

 

 

/s/ JAMES NINIVAGGI

Date

 

James Ninivaggi

 

 

/s/ MARK SAVINSON

Date

 

Mark Savinson

 

 

/s/ MARTIN DEAN

Date

 

Martin Dean

 

 

/s/ ROBERT FOX

Date

 

Robert Fox

 

 

/s/ GERALD LETENDRE

Date

 

Gerald Letendre








UNWIND-STR/APPO

Page 23 of 23


